WALTER M. ELSWICK, Judge.
This claim is submitted under the shortened procedure, with the recommendation of the state road commission that the claim should be paid.
From the record submitted it appears that on August 17, 1942, a state road commission shovel was pulling rails when a bolt flew off and hit a glass in the door of claimant’s car breaking same. Claimant’s car was parked in front of a garage opposite to where the shovel was working, at Washington street between Truslow and Court streets, in the city of Charleston. The costs of replacing the glass amounted to the sum of $5.20. From the investigation made by the road commission it was found that claimant was not at fault and that the costs of replacing the glass should be paid by the state. Payment of the claim is approved by a special assistant to the attorney general.
From the record we are of the opinion that an award should be made, and recommend an award of five dollars and twenty cents ($5.20).